Title: From George Washington to Adam Stephen, 28 December 1755
From: Washington, George
To: Stephen, Adam



Sir
Winchester Decr 28th 1755

Captn John Mercer only returnd last night from Williamsburg and brings no satisfactory answers to any thing I questiond the Governor upon. The express that was sent to Genl Shirley is returnd, without seeing him: however the Governor writes that he expects answers to his Letters by Colo. Hunter, who is now at New York and waits the arrival of the Genl at that place. The Governor is very strongly of opinion that Captn Dagworthy has no right to contend the Command; and in his Letter to me says—after mentioning the return of the express and his expectancy of satisfactory Letters—“but I am of opinion you might have obviated the inconsistent dispute with Captn Dagworthy, by asking him if he did not command a Provinl Compay by virtue of Govr Sharpes Comn as that he had formerly from his Majesty now ceases as he is not on the half Pay list. If so, the method you are to take is very obvious, as your Comission from me is greater than what he has” and in Williamsburg when I was down there, both he and Colo. Fitzhugh told me, that Dagworthy could have no more pretensions to Command me or either of the Field Officers of the Virga Regt than we have to comd Genl Shirley—and further gave it as their opinion’s; that as Dagworthy’s was only a botchd up Comn at best and as he commanded a provencial Company and by virtue of a Governor’s Comn that he ought to be arrested for his presumption—they say—allowg his Comn from the King to be valid; yet as he is not there by order of his Majesty, that he can have no better pretension’s than a visiting half pay Officer who transiently passes thrô the Camp to assume the Comd—I wish you woud sound him on this hd; and hear how he will answer these things and let me know when you come down which I desire may be immediately as I wan’t much to consult you

upon several accounts. The Paymaster, and Commissary if he is not very much engagd must accompany you[.] Desire both to have their accts settled and brought with them as that is necessary before I can give more money. Also desire all the Officer’s who have receivd money for Recruitg to make up their accts immediately and charge for no more Men than has actually been receivd at the severall Rendezvouses—allowance will be made for no others—the Arrears of Pay, for those Officers and Soldiers who have not recd for the Months of Jany and Feby are im[mediatel]y to be made out and sent down by you with the Rec[ruitin]g accts; desire them to charge for no Men but what are present, as I can pay for no others now.
I have sent you one of the Mutiny Bills which I recd from below—but I think—indeed I believe it is absolutely necessary as we still want the power—to postpone tryal till after your return—Order Comy Walker to see that there is particular care taken of all the Bags and to send them down if more Salt is wanted—Also order him to call upon Mr McLean to render an acct of the disbursements of Sundry sums to the amount of 70£s let him have since the 17th of Septr last and bring that down with him.
Inclosd is a Commission for Captn Waggener which I have neglected giving before, so long as I have had it—desire him, as the comd will upon your leaving the place, devolve upon him to be very circumspect in his duty—and to see that the Troops are duly drawn out and traind to their exercise and practisd to bush fighting. As I expect in a very few days to have the pleasure of seeing you I shall only add that I am Yr most Obt Servt

Go: Washington

